230 S.W.3d 85 (2007)
Steven R. AMBLER, Appellant
v.
STATE of Missouri, Respondent.
No. WD 66979.
Missouri Court of Appeals, Western District.
August 14, 2007.
Susan L. Hogan, Kansas City, Mo, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HOLLIGER, P.J., LOWENSTEIN, SMART, JJ.

ORDER
PER CURIAM.
Steven Ambler appeals the denial of his Rule 24.035 motion after an evidentiary hearing. Ambler pled guilty to one count of sodomy, three counts of sexual abuse in the first degree, and one count of assault in the third degree. Ambler claimed his plea counsel was ineffective for failing to investigate his work history. As Ambler failed to meet his burden of proof on his claims, the motion court did not clearly err in denying Ambler's motion seeking post-conviction relief. Judgment affirmed. Rule 84.16(b).